DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendments filed on 01/28/2022 have been entered. Claims 74-85 remain pending in the application. The amendments overcome each claim rejection under 35 USC 112(b) set forth in the previous office action mailed on 10/28/2021.
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,375,213 and US 10,744,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 74-85 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 74, the prior art of record fails to disclose or render obvious a method for treating obesity including the steps of inserting a needle or tube-like instrument into the abdomen of the patient’s body, using said needle or tube-like instrument to fill the patent’s abdomen with gas, placing at least two laparoscopic trocars in the patient’s body, and invaginating a volume filling device in the stomach wall by providing stomach to stomach sutures or staples to the stomach wall from outside of the stomach wall. Regarding claim 80, the prior art of record fails to disclose or render obvious a method for treating obesity including the steps of cutting the skin of the patient’s abdomen, introducing the volume filling device into the abdominal cavity, placing the volume filling device on the outside of the stomach wall, and invaginating a volume filling device in the stomach wall by providing stomach to stomach sutures or staples to the stomach wall from outside of the stomach wall. The closest prior art is Zeiner (US 2009/0024163), which 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771